Citation Nr: 1630779	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  10-25 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for type II diabetes mellitus with erectile dysfunction, currently evaluated as 20 percent disabling.

2.  Entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity, on appeal from an initial grant of service connection.  

3.  Entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity, on appeal from an initial grant of service connection.  

4.  Entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity, on appeal from an initial grant of service connection.  

5.  Entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity, on appeal from an initial grant of service connection.  

6.  Entitlement to a compensable evaluation for hepatomegaly (fatty liver disease), on appeal from an initial grant of service connection.  

7.  Entitlement to a disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), claimed as a depressive disorder, prior to September 23, 2010, on appeal from an initial grant of service connection.  

8.  Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), claimed as a depressive disorder, after September 22, 2010, on appeal from an initial grant of service connection.  

9.  Entitlement to a compensable evaluation for an atherosclerotic aorta, claimed as arteriosclerosis and a heart condition, on appeal from an initial grant of service connection.  

10.  Entitlement to service connection for hypertension, claimed as secondary to type II diabetes mellitus.  

11.  Entitlement to service connection for bilateral renal cortical cysts, claimed as a kidney disorder secondary to type II diabetes mellitus.

12.  Entitlement to service connection for refractive error and benign senile cataracts, claimed as secondary to type II diabetes mellitus.

13.  Entitlement to service connection for bilateral hearing loss.

14.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disorders (TDIU).  



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1961 to February 1963, and from October 1964 to September 1966.

This matter comes properly before the Board of Veterans' Appeals on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In a document received by VA in April 2016, the Veteran requested that his case be advanced on the Board's docket.  He explained that he was very ill, to include due to a heart condition, and that he was 74 years old.  The Board finds this to be a motion for  advancement on the docket and finds the stated reasons, taken as a whole, sufficient, and the Board grants the motion to advance the case on the docket pursuant to 38 C.F.R. § 20.900(c) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On a VA Form 9, Appeal to the Board of Veterans' Appeals, dated October 2015, the Veteran requested a videoconference hearing before the Board.  Pursuant to 38 C.F.R. § 20.703 (2015), an appellant may request a hearing before the Board subject to the restrictions of 38 C.F.R. § 20.1304 (2015).  A hearing on appeal will be granted if an appellant, or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2015), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a hearing. 

A review of the record fails to show a withdrawal of the Veteran's hearing request.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Ensure that the Veteran is scheduled for the requested videoconference Board hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

